United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1067
Issued: January 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from the November 30, 2009 merit
decision of the Office of Workers’ Compensation Programs denying authorization for surgery.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.1
ISSUE
The issue is whether appellant met her burden of proof to show that her requested back
surgery was necessary to treat her accepted employment injuries.
FACTUAL HISTORY
In September 2007 the Office accepted that appellant, then a 53-year-old machine clerk,
sustained lumbar degenerative disc disease and lumbar radiculopathy due to her repetitive job

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R.
§§ 501.2(c) and 501.3.

duties, including lifting heavy mail trays.2
disability.3

It paid appellant compensation for periods of

Appellant received conservative treatment from Dr. Robert M. Drisko, II, a Boardcertified orthopedic surgeon, including periodic epidural injections in her low back. She
underwent regular physical therapy which included disc decompression through traction, but she
reported that the decompression therapy did not help her very much. In early 2008 Dr. Drisko
stated that magnetic resonance imaging (MRI) scan and computerized tomography (CT) testing
showed mild lateral recess stenosis at L3-4, L4-5 and L5-S1, but that electromyogram (EMG)
and nerve conduction velocity (NCV) testing of the lower extremities was negative for
radiculopathy.4 Around this time, appellant reported to Dr. Drisko that the epidural injections
had not helped her at all. She reported during some visits to Dr. Drisko that she had pain
radiating from her back into her left leg and during other visits she reported pain radiating from
her back into both legs, more so on the left than the right.
In an April 29, 2008 report, Dr. Drisko recommended that appellant undergo an X-stop
lumbar surgical procedure at L3-4, L4-5 and L5-S1.5 He indicated that appellant fit the criteria
for the procedure because she was over 50, her pain pretty much went away when she sat down
and she had stenosis at L3-4, L4-5 and L5-S1.6 Dr. Drisko noted that appellant did not have
advanced osteoporosis and stated:
“[Appellant] does understand that there is a possibility that it would not work and
she also understands that her recovery would be a lot more rapid than if she
underwent a traditional decompression. Peer review journals recently have shown
that at [two] years’ follow-up, the procedure can be efficacious in at least 70
percent of people. This is probably as good as people who undergo a
decompression. Therefore at this point, we will make a recommendation that she
undergo the X-stop procedure.”7

2

Appellant was working in a limited-duty position at the time due to prior work injuries, including mild left
shoulder impingement syndrome and permanent aggravation of herniated discs at C6-7. Her claim was also
accepted for right carpal tunnel syndrome.
3

Appellant began working in a limited-duty position for the employing establishment for four hours per week.

4

The record contains the findings of MRI scan , CT, EMG and NCV testing from April, July and August 2007.
The findings of July 30, 2007 CT testing identified neural foraminal stenosis at L1-2 and bilateral mild stenosis at
L4-5 with varying degrees of foraminal and lateral recess encroachment at L2-3, L3-4 and L5-S1. The findings of
April 18, 2007 MRI scan testing showed mild bilateral foraminal stenosis at L1-2 and L4-5 and moderate to severe
left foraminal stenosis at L5-S1. In April 2008 Dr. Arthur B. Jenny, an attending neurosurgeon, indicated that the
MRI scan testing was taken at an improper angle to properly evaluate the L4-5 and L5-S1 areas. The findings of
August 16, 2007 EMG and NCV testing showed “no obvious evidence of focal/generalized neuropathy” or
“lumbosacral radiculopathy.”
5

The X-stop procedure involves inserting devices into the back of the spine to prevent a patient from bending too
far backward at the narrowed segment, a position that for patients with spinal stenosis can cause leg pain and/or low
back pain.
6

Dr. Drisko stated that the stenosis was lesser at L5-S1 than at L3-4 and L4-5.

7

Dr. Drisko submitted a form to the Office requesting authorization for the surgery.

2

On July 5, 2008 Dr. Daniel D. Zimmerman, a Board-certified internist who served as an
Office medical adviser, stated that he had reviewed the evidence of file and found that there were
insufficient confirmed findings to support approval of the requested X-stop procedure. He noted
that the diagnostic testing did not show central canal stenosis in the low back and that MRI scan
testing was performed at an improper angle to assess the L4-5 and L5-S1 areas. Dr. Zimmerman
asserted that Dr. Drisko’s progress notes were confusing with regard to positive and negative
findings and lacked adequate examination findings to support the diagnostic abnormalities
implied by diagnostic testing.
In an August 18, 2008 report, Dr. Ernest J. Hanson, a Board-certified neurosurgeon who
served as an Office referral physician, indicated that on examination appellant demonstrated
prominent signs of depression. In reporting her history, appellant stated that her back pain
initially started in the right paraspinal and right hip areas. Dr. Hanson indicated that the physical
examination showed no restriction of lumbar flexion, extension or lateral bending and that the
worst pain responses were elicited in the right leg. Straight leg raising was to 90 degrees
bilaterally, Lasegue’s maneuver was negative bilaterally and sensory testing was reported as
entirely normal. Dr. Hanson opined that sufficient evidence was not present to justify the X-stop
surgery. Appellant’s history was not consistent with compression of the cauda equine due to
postural alteration in spinal canal diameter. Dr. Hanson further advised that, based on his review
of the MRI scan and CT reports, there was no indication of clear-cut lumbar spinal stenosis. He
noted that the left-sided diagnostic testing findings seen at L5-S1 were inconsistent with
appellant’s current presentation of mostly right-sided leg symptoms. Dr. Hanson stated that
appellant’s body mass index of 38.9 suggested an elevated risk of surgical complications which
must be considered.
In an October 8, 2008 report, Dr. Hanson further explained his reasoning for not
recommending the requested X-stop surgery. He discussed the inconsistencies found on his
review of the medical records as well as his clinical examination of appellant. Dr. Hanson
indicated that on his clinical examination appellant specifically complained of back pain and
right leg pain, but these complaints were inconsistent with her complaints to Dr. Drisko and
other physicians who documented complaints of back pain and left leg pain. Dr. Hanson stated,
“In my opinion the totality of the clinical presentation, history and course of appellant’s illness is
not congruent or consistent over time and her symptoms and findings on examination are not
corroborated by the anatomy and pathology present in her MRI scan and lumbar CT scan.”8 The
findings of an October 21, 2008 myelogram showed disc protrusion and disc space narrowing,
left greater than right, at L5-S1.
In an October 23, 2008 report, Dr. Drisko stated that appellant reported that her
symptoms “pretty much” went away when she was sitting. He continued to recommend X-stop
surgery.

8

Appellant had questioned Dr. Hanson’s qualifications and he responded by providing an explanation for why he
was disciplined by the Kansas State Board of Healing Arts. Dr. Hanson asserted that the action had nothing to do
with his competence to make medical evaluations. The record contains a June 2006 document in which the Kansas
State Board of Healing Arts indicated that he was being censured and fined for misrepresentations regarding the
surrender of his Missouri medical license and the surrender of surgical privileges at a Kansas hospital. The
document provides no indication that Dr. Hanson was not fully qualified to provide medical opinions.

3

The Office determined that there was a conflict in the medical opinion between
Dr. Drisko on the one hand and Dr. Zimmerman and Dr. Hanson regarding the need for the
X-stop surgery and referred appellant to Dr. Dale D. Dalenberg, a Board-certified orthopedic
surgeon, for examination and an impartial medical examination.
In a January 30, 2009 report, Dr. Dalenberg described appellant’s medical history and
reported that on examination she had normal range of motion of the lumbar spine, she stood with
an erect posture as viewed in the coronal and sagittal planes and neurological examination was
unremarkable. He indicated that based on his clinical examination and review of the medical
records appellant had a diffuse lumbar spondylosis condition but did not have significant lumbar
stenosis, the diagnosis for which the X-stop procedure was indicated. Appellant’s disease
process was mild in nature and L5-S1 was the level most responsible for her symptoms.
Dr. Dalenberg indicated that his working diagnosis would be that appellant’s symptoms arise
from a degenerative L5-S1 disc with encroachment on the left S1 nerve root, giving rise to some
degree of right lower extremity radicular pain. He stated, “Her symptom complex is partially
suggestive of discogenic pain (her sitting tolerance, as reported by the claimant, is only 30
minutes) and partially suggestive of claudication pain secondary to stenosis involving at least
that one nerve root (given her relief with forward flexion and sitting).”
Dr. Dalenberg concluded that X-stop procedure was not necessary for treatment of
appellant’s work-related injuries. He opined that there was insufficient radiographic evidence
that appellant had any notable stenosis and indicated that the limited stenosis that appellant might
have is in an area (L5-S1) that is difficult to treat with the X-stop procedure. Dr. Dalenberg
stated that a significant portion of appellant’s symptomatology was discogenic and explained that
the X-stop procedure was not intended for treatment of this type of condition. He further stated
that based on the fact that appellant had no relief from the prior lumbar epidurals it was hard to
believe that indirect nerve decompression with the X-stop procedure would afford any relief.
Dr. Dalenberg indicated that discography testing might help determine whether L5-S1 was really
the pain generator level. If L5-S1 really was the pain generator level, surgical decompression,
instrumentation and fusion might be appropriate. He stated, “Any surgery would be
controversial in this patient, but the X-stop alone is likely to produce disappointing results.”
In a February 9, 2009 decision, the Office denied appellant’s request for authorization of
X-stop surgery on the grounds that there was insufficient medical evidence to show that the
surgery was necessary to treat her accepted employment injuries. It indicated that the weight of
the medical opinion rested with the well-rationalized report of Dr. Dalenberg.
In a February 12, 2009 report, Dr. Drisko indicated that CT testing showed mild lateral
recess stenosis at L3-4 and L4-5. He stated that appellant understood that the X-stop procedure
might not work but posited that there was “really no down side if it does not work.” In an
April 20, 2009 report, Dr. Drisko stated that the April 18, 2007 MRI scan testing showed
bilateral foraminal stenosis at L4-5 and L5-S1 with endplate osteophytic spurring at L5-S1 and
noted that appellant had failed conservative treatment. He described the X-stop procedure and
indicated that it had the advantage of being less intrusive than other surgical procedures.
Dr. Drisko concluded that the X-stop procedure was “warranted, appropriate and medically
necessary for this patient.” Appellant submitted documents, including articles from periodicals,
which described the X-stop procedure.

4

In a June 8, 2009 decision, the Office affirmed its February 9, 2009 decision indicating
that the weight of the medical opinion continued to rest with the opinion of Dr. Dalenberg.
Appellant submitted additional documents which described the X-stop procedure. In an
October 8, 2009 report, Dr. Drisko recommended that appellant undergo a Lynx fusion
procedure, but he did not provide any further explanation of this recommendation.
In a November 30, 2009 decision, the Office affirmed its June 8, 2009 decision denying
authorization for surgery.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part:
“The United States shall furnish to an employee who is injured while in the performance of duty,
the services, appliances, and supplies prescribed or recommended by a qualified physician,
which the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period
of disability, or aid in lessening the amount of the monthly compensation.”9 In order to be
entitled to reimbursement of medical expenses, appellant has the burden of establishing that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition.10 Proof of causal relationship in a case such as this must include supporting
rationalized medical evidence.11
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”12 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.13 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.14
ANALYSIS
The Office accepted in September 2007 that appellant sustained lumbar degenerative disc
disease and lumbar radiculopathy due to her repetitive job duties. In April 2008 appellant
requested authorization to have an X-stop procedure performed by Dr. Drisko, an attending
Board-certified orthopedic surgeon. The procedure involves inserting devices into the back of
9

5 U.S.C. § 8103.

10

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

11

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

12

5 U.S.C. § 8123(a).

13

William C. Bush, 40 ECAB 1064, 1975 (1989).

14

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

the spine to prevent bending too far backward at the narrowed segment. The Office denied
authorization based on the opinion of Dr. Dalenberg, a Board-certified orthopedic surgeon who
served as an impartial medical specialist.
The Board finds that the Office properly determined that there was a conflict in the
medical opinion between Dr. Drisko on the one hand and Dr. Zimmerman, a Board-certified
internist who served as an Office medical adviser, and Dr. Hanson, a Board-certified
neurosurgeon who served as an Office referral physician, on the issue of whether the requested
X-stop surgery was necessary to treat appellant’s accepted employment injuries.15 In order to
resolve the conflict, the Office properly referred appellant, pursuant to section 8123(a) of the
Act, to Dr. Dalenberg for an impartial medical examination and an opinion on the matter.16
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Dalenberg, the impartial medical specialist selected to resolve
the conflict in the medical opinion.17 The January 30, 2009 report of Dr. Dalenberg establishes
that the requested X-stop procedure is not necessary to treat appellant’s accepted employment
injuries.
In his January 30, 2009 report, Dr. Dalenberg indicated that based on his clinical
examination and review of the medical records appellant had a diffuse lumbar spondylosis
condition but did not have any notable lumbar stenosis, the diagnosis for which the X-stop
procedure was indicated. He characterized appellant’s disease process as mild in nature noting
that her symptoms most likely arise from a degenerative L5-S1 disc with encroachment on the
left S1 nerve root, giving rise to some degree of right lower extremity radicular pain.
Dr. Dalenberg concluded that this type of condition was not the type of medical presentation
which was appropriate for X-stop surgery.
The Board has carefully reviewed the opinion of Dr. Dalenberg and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Dalenberg provided a thorough factual and medical
history and accurately summarized the relevant medical evidence.18 He provided medical
rationale for his opinion by explaining that the limited stenosis that appellant might have is at
L5-S1, an area that is difficult to treat with the X-stop procedure.19 Dr. Dalenberg stated that a
significant portion of appellant’s symptomatology is discogenic and explained that the X-stop
procedure is not intended for treatment of this type of condition. He also pointed out that as
15

In an April 29, 2008 report, Dr. Drisko recommended that appellant undergo an X-stop surgical procedure at
L3-4, L4-5 and L5-S1. In contrast, Dr. Zimmerman indicated in a July 5, 2008 report that Dr. Drisko had not
adequately supported the need for the procedure. In August 18 and October 8, 2008 reports, Dr. Hanson determined
that the X-stop procedure was not appropriate for appellant’s condition.
16

See supra notes 12 and 13.

17

See supra note 14.

18

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

19

Dr. Dalenberg indicated that the various diagnostic tests showed conflicting findings regarding the existence
and extent of stenosis in appellant’s back. None of the testing showed central canal stenosis and an attending
neurosurgeon stated that the April 2007 MRI scan testing was taken at an improper angle to properly evaluate the
L4-5 and L5-S1 areas.

6

appellant reported having no relief from lumbar epidurals it was hard to believe that indirect
nerve decompression with the X-stop procedure would afford any relief.20
For these reasons, the Office properly denied authorization for the X-stop procedure
requested by appellant.21
CONCLUSION
The Board finds that appellant did not meet her burden of proof to show that her
requested back surgery was necessary to treat her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

After the initial denial of authorization for X-stop surgery, appellant submitted additional reports in which
Dr. Drisko continued to recommend the procedure. However, as Dr. Drisko was on one side of the conflict, his
additional reports are essentially duplicative of his stated opinion and are insufficient to give rise to a new conflict.
See Richard O’Brien, 53 ECAB 234 (2001). Appellant submitted periodical articles about the X-stop procedure, but
such evidence of general application would be of little evidentiary value in establishing the need for the requested
surgery in appellant’s case. See William C. Bush, 40 ECAB 1064, 1075 (1989).
21

Appellant submitted additional evidence, after the Office’s November 30, 2009 decision, including a
December 14, 2009 report of Dr. Drisko and periodical materials regarding the X-stop procedure. However, the Board
cannot consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

7

